The judgment of the trial court in this case depends upon the validity of §§ 1 and 3 of Ordinance No. 2123 passed by the Common Council of the City of Brazil on the 13th day of September, 1927. It was pointed out by this Court in the case of Burke v. Cityof Brazil (1932), 203 Ind. 708, 179 N.E. 927, that the validity of the entire ordinance was considered in the case of Eddleman
v. City of Brazil (1929), 201 Ind. 84, 166 N.E. 1, wherein the appellant was charged with a violation of §§ 1 and 2 of the ordinance. The effect of the holdings in the two cases was to declare the entire ordinance invalid.
Upon the authority of Eddleman v. City of Brazil andBurke v. City of Brazil, supra, the judgment in this case is reversed.